UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 Or £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-20805 ReGen Biologics, Inc. (Exact name of registrant as specified in its charter) Delaware 23-2476415 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 411 Hackensack Avenue, 10th Floor, Hackensack, NJ 07601 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (201) 651-5140 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes R No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer £ Accelerated Filer £ Non-accelerated Filer R Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £ No R The number of outstanding shares of the registrant’s common stock as of November 2, 2007 was 104,076,415. REGEN BIOLOGICS, INC. INDEX Page No. PART I — Financial Information Item 1. Financial Statements Condensed Consolidated Balance Sheets at September 30, 2007 (unaudited) and December 31, 2006 3 Condensed Consolidated Statements of Operations for the Three Months Ended September 30, 2007 (unaudited) and 2006 (unaudited), the Nine Months Ended September 30, 2007 (unaudited) and 2006 (unaudited) and the Period from December 21, 1989 (inception) to September 30, 2007 (unaudited) 4 Consolidated Statement of Changes in Stockholders’ Equity (Deficit) and Series A & Series C Redeemable Convertible Preferred Stock for the Period from December 21, 1989 (inception) to September 30, 2007 (unaudited) 5 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2007 (unaudited) and 2006 (unaudited) and the Period from December 21, 1989 (inception) to September 30, 2007 (unaudited) 11 Notes to Condensed Consolidated Financial Statements (unaudited) 12 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosures about Market Risk 30 Item 4. Controls and Procedures 30 PART II — Other Information Item 1. Legal Proceedings 31 Item 1A. Risk Factors 31 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 32 Item 3. Defaults Upon Senior Securities 32 Item 4. Submission of Matters to a Vote of Security Holders 32 Item 5. Other Information 32 Item 6. Exhibits 33 Signatures 37 Certification 2 Index PART I — Financial Information Item 1. Financial Statements REGEN BIOLOGICS, INC. (A Development Stage Company) CONDENSED CONSOLIDATED BALANCE SHEETS (Dollars in thousands, except per share data) September30,2007 December31,2006 (unaudited) ASSETS Current assets Cash and cash equivalents $ 5,598 $ 7,268 Short-term investments 511 648 Trade receivables, net of allowance for doubtful accounts of $0 and $8, as of September 30, 2007 and December 31, 2006, respectively 146 83 Inventory 365 220 Prepaid expenses and other current assets 152 350 Total current assets 6,772 8,569 Property and equipment, net 424 321 Other assets 111 141 Total assets $ 7,307 $ 9,031 LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current liabilities Accounts payable $ 397 $ 438 Accounts payable to related party 2 9 Accrued expenses 588 825 Other current liabilities 13 66 Total current liabilities 1,000 1,338 Other liabilities 71 57 Long-term portion of capital leases 26 36 Long-term portion of notes payable to related party, including accrued interest of $2,017 and $1,702 at September 30, 2007 and December 31, 2006, respectively 8,059 7,744 Total liabilities 9,156 9,175 Series A redeemable convertible preferred stock, $.01 par value; 15,309,822 shares authorized; issued and outstanding 2,483,116 and 13,260,025 shares at liquidation preference of $1,113 and $5,942 at September 30, 2007 and December 31, 2006, respectively 1,113 5,942 Series C redeemable convertible preferred stock, $.01 par value; 30,000,000 shares authorized; issued and outstanding 6,583,348 and 11,046,637 shares at liquidation preference of $2,950 and $4,950 as of September 30, 2007 and December 31, 2006, respectively 2,740 4,512 Stockholders’ equity (deficit) Series D convertible preferred stock, options and warrants; preferred stock , $.01 par value; 500,000 shares authorized; issued and outstanding 135,715 shares at liquidation preference of $5,700 as of September 30, 2007 5,491 — Common stock, $.01 par value; 165,000,000 shares authorized; issued 104,068,369 shares at September 30, 2007, and 88,708,171 shares at December 31, 2006 1,041 887 Additional paid-in capital 81,014 73,349 Deficit accumulated during development stage (93,248 ) (84,834 ) Total stockholders’ deficit (5,702 ) (10,598 ) Total liabilities and stockholders’ deficit $ 7,307 $ 9,031 See accompanying Notes to Condensed Consolidated Financial Statements. 3 Index REGEN BIOLOGICS, INC. (A Development Stage Company) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (Dollars in thousands, except per share data) Three Months Ended September 30, Nine Months Ended September 30, Period from December 21, 1989 (Inception) to 2007 2006 2007 2006 September30,2007 Revenue: Sales $ 249 $ 135 $ 577 $ 394 $ 4,491 Royalties 10 10 33 34 315 Grant and other revenue — 433 Total revenue 259 145 610 428 5,239 Expenses: Costs of goods sold 119 122 297 362 4,718 Research and development 890 1,148 3,146 5,708 51,801 Business development, general and administrative 1,592 1,526 5,313 4,063 36,189 Recognition of expense for the minimum pension liability upon termination of defined benefit pension plan — 58 Total expenses 2,601 2,973 8,756 10,133 92,766 Operating loss (2,342 ) (2,651 ) (8,146 ) (9,705 ) (87,527 ) Merger cost — (515 ) Interest and other income 88 56 300 261 2,373 Rental income — 85 — 249 2,547 Rent expense — (90 ) — (238 ) (2,409 ) Interest and other expense (105 ) (97 ) (340 ) (293 ) (4,105 ) License fees — 2,050 Net loss (2,359 ) (2,697 ) (8,186 ) (9,726 ) (87,586 ) Deemed dividend to Series C Preferred Stockholders upon issuance of Series C Preferred Stock with a beneficial conversion and amortization of related issuance costs (17 ) (27 ) (228 ) (81 ) (5,662 ) Net loss attributable to common stockholders $ (2,376 ) $ (2,724 ) $ (8,414 ) $ (9,807 ) $ (93,248 ) Basic and diluted net loss per share attributable to common stockholders $ (0.02 ) $ (0.04 ) $ (0.08 ) $ (0.14 ) $ (3.29 ) Weighted average number of shares used for calculation of net loss per share 104,007,843 69,832,807 103,342,270 69,608,380 28,314,646 See accompanying Notes to Condensed Consolidated Financial Statements. 4 Index ReGen Biologics, Inc. (A Development Stage Company) CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY (DEFICIT) AND SERIES A AND SERIES C REDEEMABLE CONVERTIBLE PREFERRED STOCK Period from December 21, 1989 (inception) to September 30, 2007 (unaudited) (Dollars in thousands, except per share data) Series A Series C Stockholders Equity (Deficit) Redeemable Convertible Preferred Stock Redeemable Convertible Preferred Stock Series A – F Convertible Preferred Stock Series B and Series D Convertible Preferred Stock Common Stock Additional Paid-In Deferred Stock Deficit Accumulated During Development Accumulated Other Comprehensive Total Stockholders' Equity Shares Amount Shares Amount Shares Amount Shares Amount Shares Amount Capital Compensation Stage Loss (Deficit) Issuance of common stock at $0.03127 per share for net assets contributed by founders in May 1990 — $ — 1,400,000 $ 1 $ 44 $ — $ 45 Issuance of common stock at $0.005 per share for cash in November 1991 — — 700,000 — 3 — 3 Issuance of Series A convertible preferred stock at $1.00 per share for cash in April 1991, net of offering costs of $44 725,000 1 — — 681 — 682 Issuance of Series B convertible preferred stock at $3.00 per share for cash and in exchange for notes payable in January, March, May, and July 1992, net of offering costs of $29 1,226,338 — — — 3,650 — 3,650 Net loss from inception (December 21, 1989) through December 31, 1992 — (2,476 ) (2,476 ) Balance at December 31, 1992 1,951,338 1 2,100,000 1 4,378 (2,476 ) 1,904 Issuance of Series C convertible preferred stock at $4.50 per share for cash in December 1993, net of offering costs of $29 550,552 — — — 2,448 — 2,448 Exercise of common stock options at $0.30 per share for cash in February 1993 — — 200 — 1 — 1 Issuance of common stock at $0.30 per share in 1993 in exchange for services to a consultant — — 5,000 — 1 — 1 Net loss — (1,342 ) (1,342 ) Balance at December 31, 1993 2,501,890 1 2,105,200 1 6,828 (3,818 ) 3,012 Net loss — (1,463 ) (1,463 ) Balance at December 31, 1994 2,501,890 1 2,105,200 1 6,828 (5,281 ) 1,549 Net loss — (1,959 ) (1,959 ) Balance at December 31, 1995 2,501,890 $ 1 2,105,200 $ 1 $ 6,828 $ (7,240 ) $ (410 ) See accompanying Notes to Condensed Consolidated Financial Statements 5 Index ReGen Biologics, Inc. (A Development Stage Company) CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY (DEFICIT) AND SERIES A AND SERIES C REDEEMABLE CONVERTIBLE PREFERRED STOCK (CONTINUED) Period from December 21, 1989 (inception) to September 30, 2007 (unaudited) (Dollars in thousands, except per share data) Series A Series C Stockholders Equity (Deficit) Redeemable Convertible Preferred Redeemable Convertible Preferred Series A - F Convertible Preferred Series B and Series D Convertible Preferred Additional Deferred Deficit Accumulated During Accumulated Other Total Stockholders' Stock Stock Stock Stock Common Stock Paid-In Stock Development Comprehensive Equity Shares Amount Shares Amount Shares Amount Shares Amount Shares Amount Capital Compensation Stage Loss (Deficit) Balance at December 31, 1995 (brought forward) 2,501,890 $ 1 2,105,200 $ 1 $ 6,828 $ — $ (7,240 ) $ (410 ) Issuance of Series D convertible preferred stock at $7.25 per share for cash in March and April 1996, net of offering costs of $536 1,191,321 — — — 8,101 — — 8,101 Exercise of common stock options at $0.10, $0.30, and $0.45 per share in August and October 1996 — — 163,333 — 43 — — 43 Net loss — (1,931 ) (1,931 ) Balance at December 31, 1996 3,693,211 1 2,268,533 1 14,972 — (9,171 ) 5,803 Issuance of Series E convertible preferred stock at $7.25 per share for cash in August and September 1997, net of offering costs of $53 335,314 — — — 2,378 — — 2,378 Exercise of common stock options at $0.10, $0.30, and $0.45 per share in April, August, and September 1997 — — 32,111 — 5 — — 5 Net loss — (3,868 ) (3,868 ) Balance at December 31, 1997 4,028,525 1 2,300,644 1 17,355 — (13,039 ) 4,318 Exercise of common stock options at $0.10, $0.20, $1.27, and $1.45 per share in May, July, November and December 1998, respectively — — 159,879 — 108 — — 108 Compensation expense associated with stock option modifications — 56 — — 56 Net loss — (3,815 ) (3,815 ) Balance at December 31, 1998 4,028,525 1 2,460,523 1 17,519 — (16,854 ) 667 Exercise of common stock options at $.725 and $1.45 per share in April, June and August 1999 — — 42,396 — 32 — — 32 Issuance of Series F convertible preferred stock at $8.73 per share for cash 453,310 — — — 3,956 — — 3,956 Compensation expense associated with stock option grants — 3,436 (3,247 ) — 189 Net loss — (5,458 ) (5,458 ) Balance at December 31, 1999 4,481,835 $ 1 2,502,919 $ 1 $ 24,943 $ (3,247 ) $ (22,312 ) $ (614 ) See accompanying Notes to Condensed Consolidated Financial Statements 6 Index ReGen Biologics, Inc. (A Development Stage Company) CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY (DEFICIT) AND SERIES A AND SERIES C REDEEMABLE CONVERTIBLE PREFERRED STOCK (CONTINUED) Period from December 21, 1989 (inception) to September 30, 2007 (unaudited) (Dollars in thousands, except per share data) Series A Series C Stockholders Equity (Deficit) Redeemable Convertible Preferred Redeemable Convertible Preferred Series A - F Convertible Preferred Series B and Series D Convertible Preferred Additional Deferred Deficit Accumulated During Accumulated Other Total Stockholders' Stock Stock Stock Stock Common Stock Paid-In Stock Development Comprehensive Equity Shares Amount Shares Amount Shares Amount Shares Amount Shares Amount Capital Compensation Stage Loss (Deficit) Balance at December 31, 1999 (brought forward) 4,481,835 $ 1 2,502,919 $ 1 $ 24,943 $ (3,247 ) $ (22,312 ) $ (614 ) Compensation expense associated with stock option grants in prior year — 738 — 738 Compensation expense associated with stock option grants in current year — 2,124 (1,642 ) — 482 Stock options cancelled during 2000 — (1,089 ) 1,089 — — Net loss — (5,229 ) (5,229 ) Balance at December 31, 2000 4,481,835 1 2,502,919 1 25,978 (3,062 ) (27,541 ) (4,623 ) Exercise of common stock options at $.10 per share in 2001 — — 25,000 — 3 — — 3 Exercise of common stock options at $1.45 per share in 2001 — — 125 — Compensation expense associated with stock option grants in prior years — 935 — 935 Compensation expense associated with stock option grants in current year — 1,010 (833 ) — 177 Stock options cancelled during 2001 — (161 ) 161 — — Deferred stock compensation associated with stock option grants to non-employees in 2001 — 228 (131 ) — 97 Net loss — (4,330 ) (4,330 ) Balance at December 31, 2001 4,481,835 $ 1 2,528,044 $ 1 $ 27,058 $ (2,930 ) $ (31,871 ) $ (7,741 ) See accompanying Notes to Condensed Consolidated Financial Statements 7 Index ReGen Biologics, Inc. (A Development Stage Company) CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY (DEFICIT) AND SERIES A AND SERIES C REDEEMABLE CONVERTIBLE PREFERRED STOCK (CONTINUED) Period from December 21, 1989 (inception) to September 30, 2007 (unaudited) (Dollars in thousands, except per share data) Series A Series C Stockholders Equity (Deficit) Redeemable Convertible Preferred Stock Redeemable Convertible Preferred Stock Series A - F Convertible Preferred Stock Series B and Series D Convertible Preferred Stock Common Stock Additional Paid-In Deferred Stock Deficit Accumulated During Development Accumulated Other Comprehensive Total Stockholders' Equity Shares Amount Shares Amount Shares Amount Shares Amount Shares Amount Capital Compensation Stage Loss (Deficit) Balance at December 31, 2001 (brought forward) — $ — — $ — 4,481,835 $ 1 — $ — 2,528,044 $ 1 $ 27,058 $ (2,930 ) $ (31,871 ) $ — $ (7,741 ) Issuance of Common Stock — — 301,930 1 104 — — 105 Issuance of Convertible Preferred Stock for cash and conversion of bridge financing net of issuance costs of $138 5,564,047 1 — — 6,716 — — 6,717 Deferred stock compensation associated with stock option grants in 2002 — 370 (370 ) — — Compensation expense associated with stock options outstanding — 452 — 452 Effect of reverse merger and recapitalization: — Valuation of warrants associated with bridge financing — 657 — — 657 Valuation of beneficial conversion associated with bridge financing — 843 — — 843 Compensation expense associated with stock options outstanding recognized as a result of the reverse merger — 2,848 — 2,848 Conversion of convertible preferred shares to Redeemable Convertible Preferred Series A at liquidation / redemption value 15,298,351 6,855 (5,564,047 ) (1 ) — — (6,854 ) — — (6,855 ) Conversion of convertible preferred shares to Common Stock and Series B Preferred Shares — — (4,481,835 ) (1 ) 12,025,656 120 297,146 3 (122 ) — — — Conversion of Subsidiary Common Stock into Company Common Stock and Series B Preferred Shares: — Elimination of Subsidiary Common Stock — (2,829,974 ) (1 ) 1 — — — Issuance of Company Common Stock — 7,781,018 78 (78 ) — — — Company Common Stock and related equity held by existing shareholders (net of 18,115 shares held treasury) — 8,966,966 89 2,678 — — 2,767 Conversion of Convertible Preferred Series B Stock to Company Common Stock — (12,025,656 ) (120 ) 12,025,656 120 — Minimum Pension Liability Adjustment — (58 ) — Net loss — (9,951 ) — — Net loss and comprehensive loss — (10,009 ) Balance at December 31, 2002 15,298,351 6,855 — 29,070,786 291 31,373 — (41,822 ) (58 ) (10,216 ) Compensation expense associated with stock options outstanding — 664 — — — 664 Issuance of Redeemable Convertible Preferred Series C Stock, net of issuance costs of $612, which include the issuance of non-cash consideration in the form of warrants — — 22,246,153 9,357 — 97 — — — 97 Issuance of Common Stock warrants to Series C Stockholders — — — (969 ) — 969 — — — 969 Valuation of beneficial conversion associated with Series C Stock financing — — — (4,292 ) — 4,292 — — — 4,292 Accretion of beneficial conversion associated with Series C Stock financing — — — 4,292 — (4,292 ) — (4,292 ) Issuance of Common Stock - warrants exercised — 230,000 2 113 — — — 115 Accretion of Series C Stock issuance cost — — — 51 — (51 ) — (51 ) Net loss and comprehensive loss — (5,989 ) — (5,989 ) Balance at December 31, 2003 15,298,351 $ 6,855 22,246,153 $ 8,439 — $ — — $ — 29,300,786 $ 293 $ 37,508 $ — $ (52,154 ) $ (58 ) $ (14,411 ) See accompanying Notes to Condensed Consolidated Financial Statements 8 Index ReGen Biologics, Inc. (A Development Stage Company) CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY (DEFICIT) AND SERIES A AND SERIES C REDEEMABLE CONVERTIBLE PREFERRED STOCK (CONTINUED) Period from December 21, 1989 (inception) to September 30, 2007 (unaudited) (Dollars in thousands, except per share data) Series A Series C Stockholders Equity (Deficit) Redeemable Convertible Preferred Stock Redeemable Convertible Preferred Stock Series A – F Convertible Preferred Stock Series B and Series D Convertible Preferred Stock Common Stock Additional Paid-In Deferred Stock Deficit Accumulated During Development Accumulated Other Comprehensive Total Stockholders' Equity Shares Amount Shares Amount Shares Amount Shares Amount Shares Amount Capital Compensation Stage Loss (Deficit) Balance at December 31, 2003 (brought forward) 15,298,351 $ 6,855 22,246,153 $ 8,439 — $ — — $ — 29,300,786 $ 293 $ 37,508 $ — $ (52,154 ) $ (58 ) $ (14,411 ) Compensation expense associated with stock options outstanding — 684 — — — 684 Accretion of Series C Stock issuance cost — — — 173 — (173 ) — (173 ) Recognition of Series C Stock issuance cost upon conversion — — — 589 — (589 ) — (589 ) Issuance of Common Stock - warrants exercised net of 8,901 shares held treasury — 141,152 1 58 — — — 59 Issuance of Common Stock - options exercised — 261,109 3 77 — — — 80 Issuance of Common Stock - common stock offering — 12,074,595 121 9,745 — — — 9,866 Conversion of Series A Stock to Common Stock (642,723 ) (288 ) — 642,723 6 282 — — — 288 Conversion of Series C Stock to Common Stock — — (9,302,620 ) (4,168 ) — 9,302,620 93 4,075 — — — 4,168 Net loss and comprehensive loss — (7,201 ) — (7,201 ) Balance at December 31, 2004 14,655,628 6,567 12,943,533 5,033 — 51,722,985 517 52,429 — (60,117 ) (58 ) (7,229 ) Stock-based compensation expense — 454 — — — 454 Accretion of Series C Stock issuance cost — — — 109 — (109 ) — (109 ) Recognition of Series C Stock issuance cost upon conversion — — — 110 — (110 ) — (110 ) Conversion of Series A Preferred Stock to Common Stock (1,395,603 ) (625 ) — 1,395,603 14 611 — — — 625 Conversion of Series C Preferred Stock to Common Stock — — (1,896,896 ) (850 ) — 1,896,896 19 831 — — — 850 Issuance of Common Stock - work completed — 100,000 1 92 — — — 93 Issuance of Common Stock - options exercised — 20,000 — 3 — — — 3 Issuance of Common Stock and warrants - common stock offering — 14,011,178 140 11,067 — — — 11,207 Recognition of expense for the minimum pension liability upon termination of defined benefit pension plan — 58 — Net loss — (11,731 ) — — Net loss and comprehensive loss — (11,673 ) Balance at December 31, 2005 13,260,025 $ 5,942 11,046,637 $ 4,402 — $ — — $ — 69,146,662 $ 691 $ 65,487 $ — $ (72,067 ) $ — $ (5,889 ) See accompanying Notes to Condensed Consolidated Financial Statements 9 Index ReGen Biologics, Inc. (A Development Stage Company) CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY (DEFICIT) AND SERIES A AND SERIES C REDEEMABLE CONVERTIBLE PREFERRED STOCK (CONTINUED) Period from December 21, 1989 (inception) to September 30, 2007 (unaudited) (Dollars in thousands, except per share data) Series A Series C Stockholders Equity (Deficit) Redeemable Convertible Preferred Stock Redeemable Convertible Preferred Stock Series A – F Convertible Preferred Stock Series B and Series D Convertible Preferred Stock Common Stock Additional Paid-In Deferred Stock Deficit Accumulated During Development Accumulated Other Comprehensive Total Stockholders' Equity Shares Amount Shares Amount Shares Amount Shares Amount Shares Amount Capital Compensation Stage Loss (Deficit) Balance at December 31, 2005 (brought forward) 13,260,025 $ 5,942 11,046,637 $ 4,402 — $ — — $ — 69,146,662 $ 691 $ 65,487 $ — $ (72,067 ) $ — $ (5,889 ) Stock-based compensation expense — 1,183 — — — 1,183 Accretion of Series C Stock issuance cost — — — 110 — (110 ) — (110 ) Issuance of Common Stock- services rendered — 40,000 — 18 — — — 18 Issuance of Common Stock - options exercised — 310,178 4 113 — — — 117 Issuance of Common Stock-conversion of warrants — 375,967 4 (4 ) — Issuance of Common Stock and warrants - common stock offering — 18,774,838 188 6,552 — — — 6,740 Net loss — (12,657 ) — — Net loss and comprehensive loss — (12,657 ) Balance at December 31, 2006 13,260,025 5,942 11,046,637 4,512 — 88,647,645 887 73,349 — (84,834 ) — (10,598 ) Stock-based compensation expense — 866 — — — 866 Accretion of Series C Stock issuance cost — — — 228 — (228 ) — (228 ) Conversion of Series A preferred stock (10,776,909 ) (4,829 ) — 10,776,909 108 4,721 — — — 4,829 Conversion of Series C preferred stock — — (4,463,289 ) (2,000 ) — 4,463,289 45 1,955 — — — 2,000 Issuance of Series D preferred stock and preferred stock options and warrants, net of issuance costs — 135,715 5,491 — — 69 — — — 5,560 Issuance of Common Stock- work completed — 120,000 1 54 — — — 55 Net loss and comprehensive loss — (8,186 ) — (8,186 ) Balance at September 30, 2007 (unaudited) 2,483,116 $ 1,113 6,583,348 $ 2,740 — $ — 135,715 $ 5,491 104,007,843 $ 1,041 $ 81,014 $ — $ (93,248 ) $ — $ (5,702 ) See accompanying Notes to Condensed Consolidated Financial Statements 10 Index REGEN BIOLOGICS, INC. (A Development Stage Company) CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (Dollars in thousands) Nine Months Ended September 30, Period from December 21, 1989 2007 2006 (Inception) to September30,2007 Operating Activities Net loss $ (8,186 ) $ (9,726 ) $ (87,586 ) Adjustments to reconcile net loss to net cash used in operating activities: Stock-based compensation 955 904 9,991 Amortization of debt discount for warrant and beneficial conversion feature — — 1,500 Depreciation and amortization 64 47 2,348 Loss on disposal of property and equipment — — 9 Recognition of expense for the minimum pension liability upon termination of defined benefit pension plan — — 58 Exchange loss 19 27 69 Changes in operating assets and liabilities: Other current assets and receivables 101 35 (238 ) Inventory (145 ) 168 (365 ) Other assets 30 (47 ) (61 ) Accounts payable and accrued expenses 30 (1,210 ) 2,885 Other liabilities (38 ) 91 (73 ) Net cash used in operating activities (7,170 ) (9,711 ) (71,463 ) Investing Activities Purchases of property and equipment (167 ) (168 ) (2,476 ) Changes in investments 137 2,048 2,434 Net cash (used in) provided by investing activities (30 ) 1,880 (42 ) Financing Activities Issuance of common stock to founders for contributed patents — — 42 Issuance of Series B preferred stock upon conversion of interest payable — — 6 Reduction in payable to stockholder — — (76 ) Proceeds from issuance of convertible preferred stock and preferred stock options and warrants, net of issuance costs paid in cash 5,560 — 39,781 Proceeds from issuance of common stock and warrants — 117 28,487 Repayment of capital lease obligations (11 ) (10 ) (160 ) Proceeds from notes payable — — 11,410 Payments on notes payable — — (2,323 ) Net cash provided by financing activities 5,549 107 77,167 Effect of exchange rate changes on cash (19 ) (27 ) (65 ) Net increase (decrease) in cash and cash equivalents (1,670 ) (7,751 ) 5,597 Cash and cash equivalents at beginning of period 7,268 9,535 1 Cash and cash equivalents at end of period $ 5,598 $ 1,784 $ 5,998 Supplemental Disclosure of Cash Flow Information Non-cash disclosure: Issuance of Series B convertible preferred stock upon conversion of notes payable $ — $ — $ 300 Equipment purchased pursuant to capital leases — — 198 Cancellation of stock options associated with deferred stock compensation — — 1,250 Net assets assumed in merger — — 2,733 Conversion of bridge financing to equity — — 2,860 Beneficial Conversion of Series C Stock — — 4,292 Warrants associated with Series C Stock — — 969 Warrants associated with Series C Stock private placement agent fee — — 97 Warrants associated with consulting services 69 69 Conversion of Series A Preferred Stock 4,829 — 5,742 Issuance of Common Stock-conversion of warrants — 4 14 Conversion of Series C Preferred Stock 2,000 — 7,018 Issuance of Common Stock for services rendered 47 — 158 Non-employee options exercised, net-share settled — 1 1 Cash disclosure: Cash paid for interest 6 4 330 See accompanying Notes to Condensed Consolidated Financial Statements. 11 Index REGEN BIOLOGICS, INC. (A Development Stage Company) NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) (Dollars in thousands, except per unit and per share data) (1) SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Principles of Consolidation and Basis of Presentation The consolidated financial statements of ReGen Biologics, Inc. (“ReGen” or the “Company”) include accounts of the Company and its wholly-owned subsidiaries, RBio, Inc. (“RBio”) and ReGen Biologics AG (“ReGen AG”). Intercompany transactions and balances are eliminated in consolidation. The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with the instructions to Form 10-Q and do not include all the information and notes required by accounting principles generally accepted in the United States for complete financial statements. In the opinion of management, the accompanying condensed consolidated financial statements contain all adjustments (consisting of normal recurring adjustments) necessary to present fairly the financial position and the results of operations for the periods presented. To date, sales of the Company’s products have been limited. ReGen® will continue to require additional capital to further develop its products and further develop sales and distribution channels for its products around the world. Accordingly, the Company is still considered a development stage enterprise. Management believes that ReGen would emerge from the development stage when (a) the Company obtains either FDA clearance of the Collagen Scaffold device or premarket approval for the CMI™, and either product is available for sale in the U.S. and (b) the Company begins to earn significant revenue from its principal operations. As discussed below, neither the Collagen Scaffold device nor the CMI product is available for sale in the U.S. ReGen currently operates an orthopedic products company that develops, manufactures, and markets innovative tissue growth and repair products for U.S. and global markets. ReGen is managed and operated as one business segment. Accordingly, ReGen does not prepare financial information for separate product areas and does not have separate reportable segments as defined by Statement of Financial Accounting Standards (SFAS) No. 131, Disclosure about Segments of anEnterprise and Related Information. For further information, refer to the consolidated financial statements and notes included in ReGen’s Annual Report on Form 10-K for the year ended December 31, 2006. Risks and Going Concern Considerations The future operating results of the Company may be affected by a number of risks and certain other factors. The Company’s future operating results are highly dependent upon its ability to obtain and maintain regulatory clearance and approvals for its Collagen Scaffold device, CMI and other products. Although the CMI is cleared for sale and distributed in Europe and certain other markets, it is not approved for sale in the U.S., and the Company makes no claim regarding its safety, effectiveness or its potential for FDA approval. The Company has made a 510(k) premarket notification submission to the FDA for market clearance in the U.S. of the Collagen Scaffold, which includes an application for the reinforcement and repair of meniscus defects. The process of obtaining regulatory clearances or approvals to market a medical device, particularly from the FDA, can be costly and time-consuming. There can be no assurance that such clearances or approvals will be granted on a timely basis, if at all. If the 510(k) process takes longer than expected or the Collagen Scaffold device is not cleared, it might substantially delay our ability to commercialize the Collagen Scaffold and negatively impact our business. In September 2007, the Company received a not substantially equivalent (NSE) letter from the FDA regarding the 510(k) submission for the Collagen Scaffold device, indicating that the device is not substantially equivalent to existing Class II devices already in receipt of FDA clearance. The Company is appealing the NSE decision through FDA administrative channels. If the Collagen Scaffold device is not cleared through the 510(k) process, we may proceed with submission to the FDA of the Premarket Approval, or PMA, for the CMI. The PMA process is typically more costly, lengthy and uncertain than the 510(k) clearance process, and the Company may not have access to adequate capital to undertake the PMA process. 12 Index In addition to regulatory related hurdles, in order to approach a position of positive operating earnings and cash flow, the Company will need to effectively address other operating issues, including, for example, establishing distribution channels and identifying third party reimbursement provisions for the surgeons and facilities that would be responsible for implanting the Company’s Collagen Scaffold, the CMI, or other future products. While the Company is actively working to address these issues, there is no guarantee that the Company will be successful or able to effectively address these challenges in any given time frame. The Company will continue pursuing additional permanent equity capital in order to support ongoing operations at least until the date it receives either FDA clearance for the Collagen Scaffold or premarket approval for the CMI in the U.S. While the Company has been successful in the past in obtaining the necessary capital to support its operations, there is no assurance that the Company will be able to obtain additional equity capital or other financing under commercially reasonable terms and conditions, or at all. In 2006 and the first nine months of 2007, respectively, the Company incurred a net loss of $12,657 and $8,186 and used $12,239 and $7,170 of cash in operating activities. At September 30, 2007, the Company had cash and short-term investments of $6,109 and net working capital of $5,772. Based upon current cash and investment balances and planned spending rates, management believes the Company has adequate cash and investments on hand to support ongoing operations through at least April 1, 2008. The Company intends to reduce planned spending so that current cash and investments are sufficient to support operations through the anticipated 510(k) appeal process. However, the timing of the 510(k) appealprocess is subject to inherent uncertainty. Beginning in the fourth quarter of 2007 management expects to implement measures to control costs that are within management’s discretion, including (but not limited to) costs such as consulting, advertising and promotion, personnel, other administrative costs and/or capital expenditures. The Company anticipates that additional equity capital will be required beyond April 2008 to support operations. However, if unforeseen events occur, it is possible that additional cash may be needed before April 2008 to support operations. The accompanying condensed consolidated financial statements have been prepared assuming that the Company will continue as a going concern. However, if additional capital is not obtained, the Company will not be able to continue as a going concern. The Company’s financial statements do not include any adjustments relating to the recoverability or classification of assets or the amounts or classification of liabilities that might result from the outcome of this uncertainty. Adoption of New Accounting Pronouncements Effective January 1, 2007, the Company adopted Financial Accounting Standards Board (FASB) Interpretation No. 48 (FIN 48), Accounting forUncertainty in Income Taxes, which clarifies the accounting for uncertainty in income taxes by prescribing the recognition threshold a tax position is required to meet before being recognized in the financial statements. FIN 48 also provides guidance on derecognition, classification, interest and penalties, accounting in interim periods, disclosure, and transition. Adoption of FIN 48 did not have a significant impact on the Company’s consolidated financial statements. The Company files income tax returns in the U.S. federal jurisdiction, and various states and foreign jurisdictions. The Company is subject to U.S. federal, state and local, or non-U.S. income tax examinations by tax authorities for the years 2003 to 2006. In addition, the Company’s net operating loss carryforwards that relate to 1991 and forward are subject to adjustment by these tax authorities. At September 30, 2007, the Company has no unrecognized tax benefits requiring disclosure under FIN 48. The Company recognizes accrued interest related to unrecognized tax benefits in interest expense and penalties in operating expenses. During the nine month periods ended September 30, 2007 and 2006, the Company did not have any income tax related interest or penalties. Accounting Principles Issued But Not Yet Adopted In September 2006 the FASB issued SFAS No. 157, Fair Value Measurements. The standard provides enhanced guidance for using fair value to measure assets and liabilities. The standard also responds to investors’ requests for expanded information about the extent to which companies measure assets and liabilities at fair value, the information used to measure fair value, and the effect of fair value measurements on earnings. The standard applies whenever other standards require (or permit) assets or liabilities to be measured at fair value. The standard does not expand the use of fair value in any new circumstances. The guidance in SFAS No. 157 is effective for fiscal years beginning after November 15, 2007. The Company is currently evaluating what effects, if any, adoption of the provisions of SFAS No. 157 will have on its consolidated financial statements. In February 2007 the FASB issued SFAS No. 159, The Fair Value Option forFinancial Assets and Financial Liabilities. The standard allows entities to voluntarily choose, at specified election dates, to measure many financial assets and financial liabilities (as well as certain non-financial instruments that are similar to financial instruments) at fair value (the “fair value option”). The guidance in SFAS No. 159 is effective as of the beginning of an entity’s first fiscal year that begins after November 15, 2007. The Company is currently evaluating what effects, if any, adoption of the provisions of SFAS No. 159 will have on its consolidated financial statements. 13 Index In June 2007, the FASB issued EITF No. 07-3, Accounting for Nonrefundable Advance Payments for Goods or Services Received for use in Future Research and Development Activities (“EITF No. 07-3”). EITF No. 07-3 states that nonrefundable advance payments for goods or services that will be used or rendered for future research and development activities should be deferred and capitalized. Such amounts should be recognized as an expense as the related goods are delivered or the related services are performed.
